Citation Nr: 1607232	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss. 

2.  Entitlement to a higher initial raring for degenerative disc disease of the cervical spine, rated as noncompensably disabling prior to December 13, 2013 and 20 percent disabling thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 

4.  Entitlement to a higher initial rating for chronic right wrist tendonitis, rated as noncompensably disabling prior to August 15, 2011 and 10 percent disabling thereafter. 

5.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis and right elbow degenerative joint disease. 

6.  Entitlement to an initial compensable rating for right hand tendonitis and degenerative joint disease. 
7.  Entitlement to an initial compensable rating for piriformis syndrome of the left leg claimed as chronic left leg pain, left hip pain, and left foot pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to August 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Jurisdiction over the claims file is currently held by the RO in Houston, Texas.  The Board observes that the Veteran moved to Alexandria, Virginia in March 2015 and requested the RO in Roanoke, Virginia take jurisdiction over the claims file.

The Veteran testified at an October 2015 hearing before the undersigned Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record. 
The Veteran raised several new claims in his October 2015 testimony before the Board.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and they are not currently before the Board.  The claims for entitlement to an increased rating for right knee osteoarthritis, entitlement to service connection for residuals of anthrax shots, to include facial numbness, and claims to reopen service connection for sleep apnea and neurological impairment of the bilateral upper extremities, to include carpal tunnel syndrome, are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

All issues other than the withdrawn claim for an increased rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claim for an increased rating for right ear hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for right ear hearing loss by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the October 2015 Board Central Office hearing, the appellant withdrew the appeal for entitlement to an initial compensable rating for right ear hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and it is dismissed.


ORDER

The claim for entitlement to an initial compensable rating for right ear hearing loss is dismissed. 


REMAND

The Board finds that additional development is necessary with respect to the remaining claims on appeal.  The Veteran was last examined by VA in December 2013 and September 2014 to determine the severity of the disabilities on appeal.  He testified during the October 2015 hearing that all his conditions had worsened and he was willing to report for new VA examinations.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board also finds that additional development is necessary to obtain updated records of VA treatment.  The Veteran testified that he was treated at the VA South Texas Health Care System (HCS) until March 2015 when he moved to Virginia.  He also testified that he was seen once in 2015 at the Fort Belvoir Community-Based Outpatient Clinic (CBOC) and was scheduled for a lumbar MRI at the Washington, D.C. VA Medical Center (VAMC) in October 2015.  The claims file currently contains records from the VA South Texas HCS dated through October 2014 and no records from any Virginia or Washington, D.C. facilities.  A remand is therefore necessary to ensure all potentially pertinent VA medical records are available for review by the Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's records of treatment from the VA South Texas HCS dated from October 2014 and records from the Washington, D.C. VAMC dated from March 2015, to include all records from the Fort Belvoir CBOC and the report of a lumbar spine MRI from October 2015.  All records received pursuant to this request must be associated with the claims file.

2.  Schedule the Veteran for a VA muscle examination to determine the nature and severity of his piriformis syndrome of the left leg.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

Based on a physical examination of the Veteran's left hip and leg and Muscle Group XVIII, the examiner is asked to determine:	

a) the complete history of the nature of the sustained wound and extent of injury, to include the location of any/all entrance and exit wounds, presence or absence of retained foreign bodies and whether the missile injury was a deep penetrating wound involving muscle tissue;

b)  the degree of injury to all muscle groups 
involved, to include whether there is more than one muscle group involved in the same anatomical region, and the functions affected;

c)  whether the disability associated with each affected muscle group would be considered slight, moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement;

d)  the measurement of any scars and findings pertaining to the presence or absence of soft tissue damage, frequent loss of covering of skin over the scar(s), pain on examination, and whether such scar(s) (of themselves) result in limitation of motion of an affected part.

The complete bases for all medical opinions must be provided.

3.  Schedule the Veteran for a VA examination to determine the current severity of his orthopedic disabilities of the cervical spine, lumbar spine, right elbow, right wrist, right hand, and left knee.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed, including range of motion studies of each joint in degrees.  The examiner must report the range of motion of the joints following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion.  

The examiner should also make the following specific findings:

a) Regarding the thoracolumbar spine, address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should also discuss whether the Veteran's service-connected degenerative disc disease has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months. 

The examiner should also identify any evidence of neurological disorders, including radiculopathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The examiner must consider the evidence of radiculopathy in the record, including the Veteran's lay reports of radiating pain and numbness in the left leg from the December 2013 VA examination, the findings of radiculopathy in private physical therapy records dating from July 2008, and the June 2008 VA MRI which demonstrated lumbar nerve root impingement. 

b)  Regarding the cervical spine, address whether, and if so to what extent, there is ankylosis of the cervical spine.  The examiner should also discuss whether the Veteran's service-connected degenerative disc disease has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months. 

The examiner should also identify any evidence of neurological disorders, including radiculopathy in the upper extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

c)  Regarding the left knee, the examiner should determine the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knee and whether the knee locks, and if so, the frequency of the locking.  The examiner should also determine whether the left knee is ankylosed, and whether there is dislocation of the semilunar cartilage, and/or episodes of effusion.

The complete bases for all medical opinions must be provided.

4.  Then, readjudicate the claims on appeal, to include consideration of whether separate ratings are warranted for the left knee and right elbow disabilities and whether separate ratings are warranted for neurological impairment of the upper and lower extremities associated with degenerative disc disease of the cervical and lumbar spines.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


